THIS WARRANT AND THE SECURITIES UNDERLYING THIS WARRANT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH SECURITIES
ACT, ANY APPLICABLE STATE SECURITIES LAWS AND THE RULES AND REGULATIONS
THEREUNDER.

 

PROTEA BIOSCIENCES GROUP, INC.

 

WARRANT

 

TO PURCHASE COMMON STOCK OF THE COMPANY

 

Warrant No. __  Issue Date: _____ __, 2013

 

FOR VALUE RECEIVED, PROTEA BIOSCIENCES GROUP, INC., a Delaware corporation (the
“Company”), grants the following rights to ________________, and [his] [her]
[its] permitted assigns, heirs, executors and administrators (individually and
collectively, the “Holder”), as of the ___ day of ______, 2013 (the “Issue
Date”). This warrant (the “Warrant”) has been issued by the Company in
connection with the issuance of a convertible promissory note (the “Note”) in
the principal amount of [ ], pursuant to the terms and conditions set forth in
that certain Note and Warrant Purchase Agreement by and between the Company and
the Holder dated as of the Issue Date (the “Purchase Agreement”).

 

Section 1. Grant.

 

The Holder is hereby granted the right (collectively, the “Purchase Rights”), in
accordance with the terms and conditions of this Warrant, from the date hereof
until the expiration of the “Exercise Period” (as defined below), to purchase
from the Company that number of fully paid and non-assessable shares of the
Common Stock of the Company, set forth in Section 2 hereof, at the “Exercise
Price” (as defined below), upon delivery of this Warrant to the Company with the
Notice of Exercise form attached as Exhibit 1 hereto, duly executed, and upon
tender of the Exercise Price for the shares of Common Stock to be purchased.

 

Section 2. Number of Shares of Common Stock Purchasable.

 

2.1 Subject to the other provisions of this Section 2, this Warrant entitles the
Holder to purchase from time to time up to ______________1 shares of the
Company’s Common Stock (the “Warrant Shares”).

 

2.2 In case prior to the expiration of the Purchase Rights by exercise or by the
terms of this Warrant, the Company shall undertake any reclassification, stock
split, reverse stock split, stock dividend or any similar
proportionately-applied change (collectively, a “Reclassification”) of
outstanding shares of Common Stock (other than a change solely in, of, or from
par value), the Holder shall thereafter be entitled, upon exercise of this
Warrant for the same total consideration as presently required, to purchase the
kind and amount of shares of stock and other securities and property receivable
upon such Reclassification by a holder of the number of shares of Common Stock
which this Warrant entitles the Holder hereof to purchase immediately prior to
such Reclassification. Notice of any such Reclassification shall be given to the
Holder pursuant to Section 12 hereof.

 

--------------------------------------------------------------------------------

1 The number of Warrant Shares shall equal 37.5% of the shares issuable upon
conversion of the Note pursuant to the terms and conditions set forth in the
Purchase Agreement.

 



 

 

 

2.3 In case prior to the expiration of the Purchase Rights by exercise or by the
terms of this Warrant, the Company shall determine to consolidate or merge with,
or convey all, or substantially all, of its property or assets to, any other
corporation or corporations, or dissolve, liquidate or wind up, then, as a
condition precedent to such consolidation, merger, conveyance, dissolution,
liquidation or winding up, notice shall be given to the Holder pursuant to
Section 12 hereof and lawful and adequate provision shall be made whereby the
Holder shall thereafter have the right to receive from the Company or the
successor corporation, as the case may be, upon the basis and upon the terms and
conditions specified in this Warrant, in lieu of the shares of Common Stock of
the Company theretofore purchasable upon the exercise of the Purchase Rights,
such shares of stock, securities, or assets as may be issued or payable with
respect to, or in exchange for, the number of shares of Common Stock of the
Company theretofore purchasable upon the exercise of the Purchase Rights had
such consolidation, merger, conveyance, dissolution, liquidation or winding up
not taken place; and in any such event the rights of the Holder to an adjustment
of the number of shares of Common Stock purchasable upon the exercise of the
Purchase Rights as herein provided, shall continue and be preserved in respect
of any stock or securities which the Holder becomes entitled to purchase.

 

Section 3. Exercise Period; Registration Statement Notice.

 

3.1 The Purchase Rights represented hereby shall be exercisable in whole or in
part from time to time after the date of issuance of this Warrant until the
earlier of (i) a Qualified Public Offering or (ii) 5:00 p.m. Eastern time on the
fifth anniversary of the Issue Date hereof (the “Exercise Period”). For purposes
of this Warrant, the term “Qualified Public Offering” shall mean the closing of
a firm commitment underwritten offering pursuant to an effective registration
statement under the Securities Act covering the offer and sale of Common Stock
for the account of the Company in which the net cash proceeds to the Company
(after deduction of underwriting discounts and commissions) are at least
$10,000,000.

 

3.2 The Company shall give the Holder written notice, at the address of the
Holder set forth on the Company’s books, not less than twenty days prior to the
closing of a Qualified Public Offering.

 

Section 4. Exercise.

 

The Purchase Rights represented by this Warrant are exercisable upon the terms
and conditions set forth herein at the option of the Holder in whole at any time
and in part, but not for less than 100 shares at a time, at any time and from
time to time during the Exercise Period upon the delivery of the Notice of
Exercise form attached hereto as Exhibit 1 to the Company with such notice duly
executed and upon payment in cash, wire transfer or bank cashier’s check of the
Exercise Price. The Purchase Rights shall be deemed to have been exercised, and
the Holder shall be deemed to have become a stockholder of record of the Company
for the purposes of receiving dividends and for all other purposes whatsoever
with respect to the shares of Common Stock so purchased, as of the date of
delivery of such properly executed notice accompanied by proper tender of the
Exercise Price at the office of the Company. As promptly as practicable on or
after such date, and in any event within three (3) business days thereafter, the
Company at its expense shall issue and deliver, or cause to be issued and
delivered, to the person or persons entitled to receive the same, a certificate
or certificates for the number of shares issuable upon such exercise. In the
event that this Warrant is exercised in part, the Company at its expense shall
execute and deliver a new Warrant of like tenor exercisable for the number of
shares for which this Warrant may then be exercised.

 

 

 



Section 5. Exercise Price.

 

The exercise price for each share of Common Stock issuable to the Holder
hereunder shall be $1.10 per share subject to adjustment hereunder (the
“Exercise Price”).

 

Section 6. Company’s Warranties and Covenants as to Capital Stock.

 

The Company has taken all action necessary and appropriate to properly
authorize, reserve and issue those shares of Common Stock issuable to the Holder
pursuant to this Warrant including an authorization of issuance and setting of
exercise price. The Common Stock deliverable on the exercise of the Purchase
Rights represented hereby shall, when issued, be duly and validly issued, fully
paid and nonassessable.

 

Section 7. Transfer; Compliance With Securities Laws; Right of Company to
Request Opinion of Counsel Confirming Such Compliance; Holder Responsible for
Costs of Transfer Including Reasonable Counsel Fees.

 

The Purchase Rights shall be registered on the books of the Company, which shall
be kept by it at its principal office for that purpose. This Warrant and the
Common Stock issuable upon exercise of the Purchase Rights, may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee, including, if requested by the Company, an opinion of counsel
satisfactory to the Company to the effect that the transfer or assignment is in
compliance with applicable securities laws. Subject to such compliance, the
Purchase Rights shall be transferable on said books, in whole or in part, by the
Holder in person or by duly authorized attorney upon surrender of this Warrant
properly endorsed by the Holder executing the Permitted Transfer or Assignment
Form attached hereto and made a part hereof as Exhibit 2. All reasonable and
documented costs associated with any transfer or assignment, including, without
limitation, the reasonable fees of counsel to the Company shall be borne by the
transferor or assignor. The Company agrees that, while the Purchase Rights
remain valid and outstanding, its stock transfer books shall not be closed for
any purpose whatsoever except under arrangements which shall insure to persons
exercising warrants or applying for transfer of stock all rights and privileges
which they might have had or received if the stock transfer books had not been
closed and they had exercised their Purchase Rights at any time during which
such transfer book shall have been closed.

 

Section 8. Charges, Taxes and Expenses.

 

Issuance of certificates for shares of Common Stock issuable upon the exercise
of this Warrant or any portion thereof (and issuance of a replacement Warrant
certificate in the event of partial exercise) shall be made without charge to
the Holder hereof for any issue taxes or any other incidental expenses in
respect of the issuance of such certificates to and in the name of the
registered Holder of this Warrant, all of which taxes and expenses shall be paid
by the Company, and such certificates shall be issued in the name of the Holder
of this Warrant. Certificates will be issued in a name other than that of the
Holder upon the request of a Holder and payment by the Holder of any applicable
transfer taxes and compliance with all applicable securities laws and with all
applicable provisions of this Warrant including but not limited to Section 7
hereof.

 

Section 9. Exchange for Other Denominations.

 

This Warrant is exchangeable for new certificates of like tenor and date
representing in the aggregate the right to purchase the number of shares
purchasable hereunder in denominations designated by the Holder at the time of
surrender. In the event of the purchase, at any time prior to the expiration of
the Exercise Period, of less than all of the shares of Common Stock purchasable
hereunder, the Company shall cancel this Warrant upon surrender thereof, and
shall promptly execute and deliver to the Holder hereof a new warrant of like
tenor and date for the balance of the shares purchasable hereunder.

 

 

 



Section 10. Loss, Theft, Destruction or Mutilation of Warrant.

 

Upon receipt by the Company of evidence reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of this Warrant, and, in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it, and upon reimbursement to the Company of all reasonable and documented
expenses incidental thereto, and upon surrender of this Warrant, if mutilated,
the Company shall promptly make and deliver a new warrant of like tenor and
date, in lieu of this Warrant and cancel this Warrant.

 

Section 11. Registration Rights.

 

The Warrant Shares are subject to the piggyback registration rights set forth in
Section 9 of the Purchase Agreement.

 

Section 12. Notices Including Certificate of Company In Event of Adjustment.

 

(a) Whenever the number of shares purchasable hereunder shall be adjusted
pursuant to Section 2 hereof, the Company shall issue a certificate signed by
its Chief Financial Officer or its President or such other appropriate officer,
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the number of shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Warrant.

 

(b) In case:

 

(i) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive any dividend or other distribution, or any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or

 

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation, or

 

(iii) of any voluntary dissolution, liquidation or winding-up of the Company,

 

then, and in each such case, the Company shall mail or deliver or cause to be
mailed or delivered to the Holder or Holders a notice specifying, as the case
may be, (A) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (B) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed or delivered
at least 15 business days prior to the date therein specified.

 

 

 



(c) All notices, requests, consents and demands required by this Warrant shall
be in writing and shall be personally delivered or mailed, postage prepaid, to
the Company at:

 

PROTEA BIOSCIENCES GROUP, INC.

955 Hartman Run Road 

Morgantown, WV 26507 

Attn: President 

Fax: 304-292-7101

 

with a copy (which shall not constitute notice) to:

 

Richardson & Patel LLP 

405 Lexington Avenue, 49th Floor 

New York, New York 10174 

Attn: David Feldman, Esq. 

Fax: (917) 677-8165

 

and to the Holder at the address of such Holder set forth in the Purchase
Agreement executed by the original holder of this Warrant in connection with the
purchase of the Shares. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery
with written verification of receipt.

 

Section 13. Miscellaneous.

 

This Warrant shall not entitle the Holder to any of the rights of a stockholder
of the Company. This Warrant shall be binding upon the Company’s successors.
This Warrant shall be governed, construed and enforced in accordance with the
laws of the State of Delaware. In case any provision of this Warrant shall be
invalid, illegal or unenforceable, or partially invalid, illegal or
unenforceable, the provision shall be enforced to the extent, if any, that it
may legally be enforced and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. This
Warrant shall any term hereof may be changed, waived, discharged or terminated
only by a statement in writing signed by the party against which enforcement of
such change, waiver, discharge or termination is sought. The headings in this
Warrant are for purposes of reference only, and shall not limit or otherwise
affect any of the terms hereof.

 

[Signatures appear on following page.]



 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
under seal and delivered on its behalf as of the Issue Date set forth above.

 

 

  PROTEA BIOSCIENCES GROUP, INC.         By:     Steven Turner   President



 



 

 

 

 

EXHIBIT 1

 

NOTICE OF EXERCISE PURSUANT TO

 

ATTACHED WARRANT

 

                               , 20___

 

To: PROTEA BIOSCIENCES GROUP, INC.

 

(1) The undersigned, the Holder of record of the attached Warrant of PROTEA
BIOSCIENCES GROUP, INC., hereby exercises the option granted by the Purchase
Rights evidenced by the attached Warrant [and hereby tenders payment of the
Exercise Price as determined by the Warrant] to purchase upon the terms set
forth in such Warrant [________] shares of Common Stock, which constitutes all
[or a portion] of the shares of Common Stock issued pursuant to the Purchase
Rights represented by this Warrant of PROTEA BIOSCIENCES GROUP, INC. All
capitalized terms used but not defined in this notice have the meanings assigned
to such terms in the Warrant.

 

(2) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that (a) the undersigned has complied with all terms and conditions of the
Purchase Agreement as defined in the Warrant, including the requirement that the
offer and sale of the Shares was limited to “accredited” investors only, (b) the
shares of the Common Stock to be issued are being acquired solely for investment
and solely for the account of the undersigned, (c) the undersigned will not
offer, sell or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any applicable state securities laws, and (d) as required under
the terms of the Purchase Agreement, the certificate or certificates
representing said shares of Common Stock shall bear a restrictive legend
prohibiting and restricting transfer of such shares except in compliance with
applicable federal and state securities laws.

 

(3) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below.

 

(4) Please issue a new Warrant for the unexercised portion of the attached
Warrant, if any, in the name of the undersigned or in such other name as is
specified below:

 

ATTEST: HOLDER:                        By:               Name:              
Title:    

 



 

(If certificates for Common Stock or new Warrants are requested in a name other
than the undersigned, be advised that the delivery of the certificates and/or
new Warrants will be delayed until the Company assures itself that such change
is permitted under Section 7 of the Warrant that such change does not violate
applicable federal and state securities laws.)

 

 

 

EXHIBIT 2

 

PERMITTED TRANSFER OR ASSIGNMENT FORM

 

NOTE: THIS ASSIGNMENT BEARS A RESTRICTIVE LEGEND BELOW

 

FOR VALUE RECEIVED, the undersigned Holder of record of this Warrant of PROTEA
BIOSCIENCES GROUP, INC. (the “Company”), which is dated ___________, hereby
sells, assigns and transfers unto the Assignee named below all of the rights,
including, without limitation, the Purchase Rights (as such term is defined in
this Warrant) of the undersigned under the within Warrant, with respect to the
number of shares of Common Stock set forth below:

 

Name of Transferee/Assignee Address No. of Shares

 

and does hereby irrevocably constitute and appoint the Secretary of PROTEA
BIOSCIENCES GROUP, INC. to make such transfer on the books of PROTEA BIOSCIENCES
GROUP, INC., maintained for the purpose, with full power of substitution in the
premises.

 

Attached hereto, if and to the extent requested by the Company, is an opinion of
counsel that the assignment does not violate or is exempt from, any federal and
state securities laws. As provided in the Warrant, including but not limited to
Section 7 of the Warrant, the Company may, in its sole discretion, decide
whether such opinion is satisfactory, and Assignee and Holder agree to any
reasonable delay in transfer caused by such evaluation and further acknowledge
and agree that they shall bear all reasonable and documented costs associated
with any transfer or assignment, including, without limitation, the reasonable
fees of counsel to the Company shall be borne by the transferor or assignor.

 

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended, or any state securities laws. Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of Common Stock so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of
applicable securities laws.

 

Accordingly, the following restrictive legend is made applicable to this
assignment (and to this Warrant and securities covered by this Warrant as
assigned hereby to Assignee):

 

This Assignment and this Warrant and the securities underlying this Warrant as
assigned hereby, have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may not be offered, sold or otherwise
transferred, assigned, pledged or hypothecated in the absence of such
registration or an exemption therefrom under such Securities Act, any applicable
state securities laws and the rules and regulations thereunder.

 

[Signatures appear on following page.]

 

 

 



 

 

Dated:       HOLDER:                       By:           Name:           Title:
              Dated:     ASSIGNEE:                         By:           Name:  
        Title:  

 

 



 

